Title: Jesse Wharton to Thomas Jefferson, 30 May 1820
From: Wharton, Jesse
To: Jefferson, Thomas


					
						Sir.
						
							Nashville, Tennessee
							May 30th 1820.
						
					
					I have taken the liberty of enclosing to you, a report of the late Genl Daniel Smith respecting the running of the southern boundary of Virginia, by himself and Dr Thomas Walker; both of whom, I presume, you were well acquainted with. It is probable you have some recollection of the running of that line, the extent of that line—& the order given by you, if you were then the Governor of that state.
					From information obtained from Richmond, it appears that the journals of the legislature, or of the executive counsel, shed but little light on this subject—And as little information can be derived from North Carolina, whose public records do not shew any formal ratification of the line run by Messrs Walker & Smith; yet the laws of that state passed in the years 1779, 1780, 1781 1782, 1783 & 1786, in confirming land claims emanating from Virginia; in laying off the bounds for surveying lands of the officers & soldiers of the revolutionary army;—and in laying off counties, expressly call for, & recognize this line as the northern boundary of the state of North Carolina.—   Virginia passed a similar law in 1781 calling for the extention of her military reservation on the North Carolina line; and in 1791 expressly ratifies the line—Though no formal ratification of this line by North Carolina, can be found, whilst this state was a part of No Carolina, yet by various acts of the two states Walkers and Smith’s line is recognized during that time, so far as I have been informed, and has been considered by the people of those states, as the legal boundary in the appropriation of lands & otherwise—A dispute has lately arisen about it, and your opinion one way or the other, will put my mind at rest on that subject, as I am satisfied you have had a better opportunity of being informed in that respect than any person now living.
					
					You will pardon the trouble I have given you in your aged retirement from the highest honors in this life; but the subject being a matter of interest, your known goodness has encouraged me to make the request.
					
						I have the honor to be with sentiments of the highest respt yr mo. Obt Servt
						
							J. Wharton
						
					
				